Exhibit 10.1

AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into on February 26, 2007,
by and between
Richard C. Notebaert (the “Executive”) and Qwest Communications International
Inc., a Delaware corporation (together with its wholly owned subsidiaries, the
“Company”).

WITNESSETH THAT:

WHEREAS, the Executive and the Company have previously entered into that certain
Employment Agreement dated May 14, 2003, as restated on August 19, 2004 and
amended on October 21, 2005, December 16, 2005, February 16, 2006 and February
26, 2007 (the “Employment Agreement”), pertaining to the employment of the
Executive by the Company; and

WHEREAS, the parties desire to provide for the grant of certain non-qualified
stock options and shares of restricted stock to the Executive as set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:

1.             Stock Option and Restricted Stock Award.  The Executive shall be
granted options under the Qwest Communications International Inc. Equity
Incentive Plan, as amended (the “Plan”), to acquire shares of the common stock
(“Common Stock”) of Qwest Communications International Inc. (“QCII”) and
restricted shares of Common Stock under the Plan, in accordance with the
following:

                (a)           On March 5, 2007 (the “Grant Date”), the Executive
shall be granted non-qualified options to acquire 1,013,000 shares of Common
Stock (the “Option Award”).  Each option shall have a ten year term commencing
on the applicable Grant Date, subject to vesting or earlier forfeiture as
provided in subparagraphs (d) and (e) below.

                (b)           The option price (“Option Price”) with respect to
the 1,013,000 share option granted on the Grant Date is the closing price per
share of the Common Stock reported on the New York Stock Exchange, or such other
national stock exchange on which the Common Stock may then be listed and which
constitutes the principal market for the Common Stock, on March 5, 2007.  Upon
the exercise of any such options, the Option Price with respect thereto shall be
paid in accordance with the terms and conditions of the Plan.

                (c)           On the Grant Date, the Executive shall be granted
shares of restricted Common Stock (the “Restricted Stock Award”) having an
approximate value of $3,850,000 subject to vesting or forfeiture as provided in
subparagraphs (d) and (e) below. The number of shares of restricted Common Stock
granted pursuant to this Agreement shall be determined on the Grant Date by
dividing the dollar value above by the closing price per share of the Common
Stock reported on the New York Stock Exchange, or such other national stock
exchange on which the Common Stock may then be listed and which constitutes the
principal market for the Common Stock, on March 5, 2007, then rounding to the
nearest 1,000 shares.

                (d)           The Option Award and the Restricted Stock Award
shall vest and the Option Award shall become exercisable on March 5, 2010, if
Executive is employed by the Company on such date and, at any time following the
Grant Date, the average closing price for the Common Stock reported on the New
York Stock Exchange, or such other national stock exchange on which the Common
Stock may then be listed and which constitutes the principal market for the
Common Stock (the “Closing Price”), shall have equaled or exceeded the then
applicable Share Price Target, as defined in the following


--------------------------------------------------------------------------------


sentence, for any period of 90 consecutive trading days that begins on or
following the Grant Date.  The “Share Price Target” shall be (i) $10.50 or (ii)
following the declaration and payment of one or more dividends on the Common
Stock, $10.50 less the aggregate per share amount of any dividends so declared
and paid.  If a period of consecutive trading days occurs prior to the
declaration and payment of a dividend on the Common Stock, during which the
average Closing Price equals or exceeds the Share Price Target (prior to such
payment of a dividend), such period of consecutive trading days shall be added
to any subsequent period of consecutive trading days during which the average
Closing Price equals or exceeds the then applicable Share Price Target for
purposes of determining whether the requirement of 90 consecutive trading days
with an average Closing Price at or above the Share Price Target has been
satisfied.  In the event that there is any change in the Common Stock by reason
of any stock dividend, stock split, combination of shares, or like change in the
capital structure of the Company, the Share Price Target shall be appropriately
adjusted at the time of such event to take into account the impact of such
change in capital structure.

                (e)           The Option Award and the Restricted Stock Award
shall vest, and the Option Award shall become exercisable prior to March 5,
2010, under the following circumstances:

                (i)            If the Executive dies, becomes Disabled,
terminates his employment by reason of Constructive Discharge (as defined
below), which shall be treated for all purposes of this Agreement as a
termination by the Company without Cause, or is terminated by the Company
without Cause, during the three year period following the Grant Date, the
Restricted Stock Award and the Option Award shall fully vest, and the Option
Award shall become exercisable on the date the Executive dies, becomes Disabled
or is terminated by the Company without Cause, if at the time of such death,
Disability, or termination by the Company without Cause the average Closing
Price for a period of 22 or more consecutive trading days during the 30
consecutive trading days immediately prior to the date of death, Disability or
termination by the Company without Cause shall have equaled or exceeded the then
applicable Share Price Target. If the Executive dies, becomes Disabled or is
terminated by the Company without Cause and the provisions of this subparagraph
have been satisfied at the time of such event, the Restricted Stock Award and
the Option Award shall fully vest, and the Option Award shall become
exercisable, on the date of the Executive’s death, Disability or termination by
the Company without Cause, or

                (ii)           If both of the following conditions ((A) and (B))
have been satisfied prior to the third anniversary of the Grant Date, the
Restricted Stock Award and the Option Award shall fully vest, and the Option
Award shall become exercisable, on the date specified in the immediately
following sentence: (A) the approval by a majority of the Incumbent Board (as
defined below) of either

                                (1)           a merger, consolidation,
reorganization or sale of QCII, or substantially all of its assets in which QCII
is not the surviving entity and which results in all of the stockholders of QCII
immediately prior to the closing of such transaction receiving cash, marketable
securities or a combination of both in exchange for all of their shares of QCII;
or

                                (2)           any other merger, consolidation,
reorganization, sale of QCII or its assets, or a transaction in which shares of
QCII or cash, or a combination of both, are issued for the acquisition of
another company or assets, where the Executive is not offered the continued
position of Chairman and CEO of QCII, or if QCII is not the surviving company,
the position of Chairman and CEO of the surviving company in such transaction,
with the Executive having substantially the same or greater authority, power,
responsibility and duties as those contemplated by Sections 1 and 2 of the
Employment

2


--------------------------------------------------------------------------------


Agreement and with the same or greater Base Salary and Annual Bonus target and
other elements of compensation to which he is entitled under Section 4 of the
Employment Agreement at the time of the transaction;


AND (B) THE CLOSING AND CONSUMMATION OF SUCH A TRANSACTION.  UPON THE CLOSING
AND CONSUMMATION OF A TRANSACTION DESCRIBED IN CLAUSE (A)(1) OR (A)(2) (BUT, IN
THE EVENT OF THE CLOSING AND CONSUMMATION OF A TRANSACTION DESCRIBED IN (A)(2),
ONLY IF THE EXECUTIVE HAS NOT BEEN OFFERED THE POSITION OF CHAIRMAN AND CEO ON
THE TERMS DESCRIBED IN THAT CLAUSE), THE RESTRICTED STOCK AWARD AND THE OPTION
AWARD SHALL FULLY VEST, AND THE OPTION AWARD SHALL BECOME EXERCISABLE ON THE
DATE OF THE CLOSING AND CONSUMMATION OF SUCH TRANSACTION.  IF THE EXECUTIVE
DIES, BECOMES DISABLED OR IS TERMINATED BY THE COMPANY WITHOUT CAUSE AFTER THE
INCUMBENT BOARD HAS APPROVED SUCH A TRANSACTION BUT BEFORE THE CLOSING AND
CONSUMMATION OF SUCH TRANSACTION, AND THE RESTRICTED STOCK AWARD AND THE OPTION
AWARD OTHERWISE WOULD HAVE VESTED UPON CLOSING UNDER THIS SUBPARAGRAPH (E)(II)
IF THE EXECUTIVE HAD NOT DIED, BECOME DISABLED OR BEEN TERMINATED WITHOUT CAUSE,
THEN THE RESTRICTED STOCK AWARD AND THE OPTION AWARD SHALL FULLY VEST, AND THE
OPTION AWARD SHALL BECOME EXERCISABLE, UPON THE CLOSING AND CONSUMMATION OF SUCH
TRANSACTION.

                (f)            Except as otherwise provided in subparagraph
(e)(ii) above, unless the termination of the Executive’s employment results in
full vesting of the Option Award and Restricted Stock Award in accordance with
subparagraphs (e)(i) or (ii) above, the Option Award and the Restricted Stock
Award shall be immediately forfeited in the event of a termination of the
Executive’s employment for any reason whatsoever, including but not limited to
death, voluntary resignation, termination by the Company, or otherwise.  If not
previously vested, the Option Award and the Restricted Stock Award shall be
forfeited on the third anniversary of the Grant Date.


(G)           IN THE EVENT THAT THE EXECUTIVE RESIGNS FROM THE EMPLOY OF THE
COMPANY (OTHER THAN PURSUANT TO A CONSTRUCTIVE DISCHARGE (AS DEFINED BELOW) OR
BY REASON OF A DISABILITY, AS DEFINED BELOW)) PRIOR TO JANUARY 1, 2008, OR IS
TERMINATED BY THE COMPANY FOR CAUSE (AS DEFINED BELOW), ANY VESTED OPTION OR
UNEXERCISED PORTION THEREOF GRANTED UNDER SUBPARAGRAPH (A) ABOVE MAY BE
EXERCISED, TO THE EXTENT SUCH OPTION WOULD HAVE BEEN EXERCISABLE BY THE
EXECUTIVE ON THE DATE ON WHICH THE EXECUTIVE CEASED TO BE AN EMPLOYEE, WITHIN
THREE MONTHS OF SUCH DATE, BUT IN NO EVENT LATER THAN THE DATE OF EXPIRATION OF
THE TERM OF THE OPTION.  IN THE EVENT OF A TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE BY REASON OF A
CONSTRUCTIVE DISCHARGE OR IN THE EVENT THAT THE COMPANY DOES NOT RENEW THE
EMPLOYMENT AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF SUBPARAGRAPH 1(A)
THEREOF, ANY SUCH VESTED OPTION SHALL BE EXERCISABLE FOR SIX (6) YEARS FOLLOWING
SUCH DATE OF TERMINATION OF EMPLOYMENT, BUT IN NO EVENT LATER THAN THE
EXPIRATION OF THE TERM OF THE OPTION.  IN THE EVENT OF TERMINATION OF EMPLOYMENT
DUE TO DEATH OR DISABILITY OF THE EXECUTIVE WHILE AN EMPLOYEE OF THE COMPANY OR
IN THE EVENT OF DEATH WITHIN NOT MORE THAN THREE MONTHS AFTER THE DATE ON WHICH
THE EXECUTIVE CEASES TO BE AN EMPLOYEE, ANY SUCH VESTED OPTION OR UNEXERCISED
PORTION THEREOF MAY BE EXERCISED, TO THE EXTENT EXERCISABLE AT THE DATE ON WHICH
THE EXECUTIVE CEASED TO BE AN EMPLOYEE, BY THE EXECUTIVE OR THE EXECUTIVE’S
PERSONAL REPRESENTATIVES, HEIRS OR LEGATEES AT ANY TIME PRIOR TO SIX (6) YEARS
AFTER THE DATE ON WHICH THE EXECUTIVE CEASED TO BE AN EMPLOYEE, BUT IN NO EVENT
LATER THAN THE DATE OF THE EXPIRATION OF THE TERM OF THE OPTION, AND ONLY TO THE
EXTENT THAT UNDER SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
THIS EXTENSION OF TIME TO EXERCISE WOULD NOT BE VIEWED AS A DEFERRAL OF
COMPENSATION.


(H)           IN THE EVENT OF ANY CHANGE IN CORPORATE CAPITALIZATION, SUCH AS A
STOCK SPLIT, OR A CORPORATE TRANSACTION, SUCH AS ANY MERGER, CONSOLIDATION,
SEPARATION, INCLUDING A SPIN-OFF, OR OTHER DISTRIBUTION OF STOCK OR PROPERTY OF
QCII, ANY REORGANIZATION (WHETHER OR NOT SUCH REORGANIZATION COMES WITH THE
DEFINITION OF SUCH TERM IN SECTION 368 OF THE INTERNAL REVENUE CODE) OR ANY
PARTIAL OR COMPLETE

3


--------------------------------------------------------------------------------



LIQUIDATION OF QCII, THE NUMBER AND CLASS OF SHARES SUBJECT TO OPTIONS AWARDED
IN ACCORDANCE WITH SUBPARAGRAPH (A) ABOVE, AND THE OPTION PRICE FOR SUCH OPTIONS
UNDER SUBPARAGRAPH (B) ABOVE, SHALL BE ADJUSTED IN ACCORDANCE WITH THE
PROVISIONS OF THE PLAN TO PREVENT DILUTION OF THE EXECUTIVE’S RIGHTS.


(I)            OPTIONS OR RESTRICTED SHARES OF COMMON STOCK GRANTED IN
ACCORDANCE WITH SUBPARAGRAPH (A) ABOVE MAY BE TRANSFERRED BY THE EXECUTIVE TO
THE EXECUTIVE’S SPOUSE, CHILDREN OR GRANDCHILDREN (“IMMEDIATE FAMILY MEMBERS”)
OR TO A TRUST OR TRUSTS FOR THE EXCLUSIVE BENEFIT OF SUCH IMMEDIATE FAMILY
MEMBERS OR TO A PARTNERSHIP IN WHICH SUCH IMMEDIATE FAMILY MEMBERS ARE THE ONLY
PARTNERS.


(J)            THE COMPANY SHALL TAKE ALL STEPS NECESSARY OR DESIRABLE TO
REGISTER THE SHARES SUBJECT TO THE FOREGOING OPTION AWARD AND THE RESTRICTED
STOCK AWARD UNDER THE SECURITIES ACT OF 1933, AS AMENDED, ON A FORM S-8 OR OTHER
APPROPRIATE FORM AND TO LIST SUCH SHARES ON THE NEW YORK STOCK EXCHANGE.


(K)           UPON THE VESTING OF ANY PORTION OF THE RESTRICTED STOCK AWARD OR
THE EXERCISE OF ANY PORTION OF THE OPTION AWARD (OTHER THAN A CASHLESS EXERCISE
INVOLVING A SAME-DAY SALE), THE COMPANY SHALL WITHHOLD A NUMBER OF SHARES OF
COMMON STOCK SUBJECT TO SUCH AWARD HAVING A VALUE EQUAL TO THE MINIMUM AMOUNT
REQUIRED TO BE WITHHELD UNDER APPLICABLE FEDERAL, STATE AND LOCAL INCOME TAX
LAWS (COLLECTIVELY, “WITHHOLDING TAXES”).  THE VALUE OF SHARES OF COMMON STOCK
TO BE WITHHELD SHALL BE BASED ON THE CLOSING PRICE OF SUCH SHARES ON THE DATE
THE AMOUNT OF WITHHOLDING TAXES IS DETERMINED.


2.             DEFINITIONS.


(A)           “CAUSE” SHALL MEAN:


(I)            THE EXECUTIVE IS CONVICTED OF A FELONY OR ANY CRIME INVOLVING
MORAL TURPITUDE; OR


(II)           A REASONABLE DETERMINATION BY DIRECTORS COMPRISING TWO-THIRDS OF
THE ENTIRE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”), AFTER GIVING THE
EXECUTIVE NOTICE AND AN OPPORTUNITY TO BE HEARD, THAT (A) THE EXECUTIVE HAS
WILLFULLY AND CONTINUOUSLY FAILED TO PERFORM SUBSTANTIALLY HIS DUTIES AS
CONTEMPLATED BY SECTION 2 OF THE EMPLOYMENT AGREEMENT (OTHER THAN SUCH FAILURE
RESULTING FROM INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS), AFTER A WRITTEN
DEMAND FOR CORRECTED PERFORMANCE IS DELIVERED TO THE EXECUTIVE BY THE BOARD
WHICH SPECIFICALLY IDENTIFIES THE MANNERS IN WHICH THE BOARD BELIEVES THE
EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES OR (B) THE EXECUTIVE HAS
ENGAGED IN GROSS NEGLECT OR GROSS MISCONDUCT, RESULTING IN MATERIAL HARM TO THE
COMPANY.


(B)           “CONSTRUCTIVE DISCHARGE” SHALL MEAN THE OCCURRENCE OF ANY OF THE
FOLLOWING CIRCUMSTANCES:


(I)            A REDUCTION BY THE COMPANY IN THE EXECUTIVE’S “BASE SALARY” OR
“ANNUAL BONUS TARGET” (AS DEFINED IN THE EMPLOYMENT AGREEMENT) TO AN AMOUNT THAT
IS LESS THAN REQUIRED UNDER SECTION 4 OF THE EMPLOYMENT AGREEMENT OR THE
COMPANY’S FAILURE TO PROVIDE THE OTHER ELEMENTS OF COMPENSATION SET FORTH IN
SECTION 4 OF THE EMPLOYMENT AGREEMENT;


(II)           THE REMOVAL OF THE EXECUTIVE FROM THE POSITION OF CHAIRMAN AND
CHIEF EXECUTIVE OFFICER OR THE FAILURE OF THE EXECUTIVE TO BE NOMINATED OR
REELECTED TO THE COMPANY’S BOARD OF DIRECTORS;

4


--------------------------------------------------------------------------------



(III)          ANY ACTION BY THE COMPANY WHICH RESULTS IN SIGNIFICANT DIMINUTION
IN THE EXECUTIVE’S AUTHORITY, POWER, RESPONSIBILITIES OR DUTIES FROM THOSE
CONTEMPLATED BY SECTIONS 1 AND 2 OF THE EMPLOYMENT AGREEMENT, OR THE ASSIGNMENT
TO THE EXECUTIVE WITHOUT HIS WRITTEN CONSENT OF ANY DUTIES INCONSISTENT WITH THE
EXECUTIVE’S POSITION AND STATUS AS CHAIRMAN AND CHIEF EXECUTIVE OFFICER OF THE
COMPANY AS CONTEMPLATED BY SECTIONS 1 AND 2 OF THE EMPLOYMENT AGREEMENT, WHICH
ACTION OR ASSIGNMENT CONTINUES AFTER WRITTEN NOTICE THEREOF AND A REASONABLE
OPPORTUNITY TO CURE OF NOT LESS THAN FIFTEEN (15) DAYS HAS BEEN GIVEN BY THE
EXECUTIVE TO THE COMPANY;


(IV)          THE FAILURE OF THE COMPANY TO OBTAIN A SATISFACTORY AGREEMENT FROM
ANY SUCCESSOR, ASSIGNEE, OR TRANSFEREE TO EXPRESSLY ASSUME THE LIABILITIES,
OBLIGATIONS AND DUTIES OF THE COMPANY HEREUNDER IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 13 OF THE EMPLOYMENT AGREEMENT, UNLESS SUCH LIABILITIES,
OBLIGATIONS AND DUTIES OF THE COMPANY ARE AUTOMATICALLY ASSUMED BY ANY SUCH
SUCCESSOR, ASSIGNEE OR TRANSFEREE BY OPERATION OF LAW; OR


(V)           ANY OTHER BREACH BY THE COMPANY OF ANY OF ITS MATERIAL OBLIGATIONS
TO THE EXECUTIVE UNDER THE EMPLOYMENT AGREEMENT OR THIS AGREEMENT, WHICH BREACH
CONTINUES AFTER WRITTEN NOTICE THEREOF AND A REASONABLE OPPORTUNITY TO CURE OF
NOT LESS THAN THIRTY (30) DAYS HAS BEEN GIVEN BY THE EXECUTIVE TO THE COMPANY.


(C)           “DISABILITY” MEANS THAT THE EXECUTIVE IS DISABLED WITHIN THE
MEANING OF THE COMPANY’S LONG-TERM DISABILITY POLICY OR, IF THERE IS NO SUCH
POLICY IN EFFECT, THAT (I) THE EXECUTIVE HAS BEEN SUBSTANTIALLY UNABLE, FOR 120
BUSINESS DAYS WITHIN A PERIOD OF 180 CONSECUTIVE BUSINESS DAYS, TO PERFORM THE
EXECUTIVE’S DUTIES UNDER THE EMPLOYMENT AGREEMENT, AS A RESULT OF PHYSICAL OR
MENTAL ILLNESS OR INJURY, AND (II) A PHYSICIAN SELECTED BY THE COMPANY OR ITS
INSURERS, AND REASONABLY ACCEPTABLE TO THE EXECUTIVE OR THE EXECUTIVE’S LEGAL
REPRESENTATIVE, HAS DETERMINED THAT THE EXECUTIVE IS DISABLED.  A TERMINATION OF
THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY FOR DISABILITY SHALL BE COMMUNICATED
TO THE EXECUTIVE BY WRITTEN NOTICE, AND SHALL BE EFFECTIVE ON THE 30TH DAY AFTER
RECEIPT OF SUCH NOTICE BY THE EXECUTIVE (THE “DISABILITY EFFECTIVE TIME”),
UNLESS THE EXECUTIVE RETURNS TO FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES
BEFORE THE DISABILITY EFFECTIVE TIME.


(D)           “INCUMBENT BOARD” SHALL HAVE THE MEANING GIVEN TO SUCH TERM IN
SUBPARAGRAPH 6(D)(VI)(B) OF THE EMPLOYMENT AGREEMENT.


3.             ASSIGNABILITY, BINDING NATURE.  EXCEPT AS OTHERWISE PROVIDED IN
THIS SECTION, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES AND THEIR RESPECTIVE SUCCESSORS, HEIRS (IN THE CASE OF THE
EXECUTIVE) AND ASSIGNS.  NO RIGHTS OR OBLIGATIONS OF THE COMPANY UNDER THIS
AGREEMENT MAY BE ASSIGNED OR TRANSFERRED BY THE COMPANY EXCEPT THAT SUCH RIGHTS
OR OBLIGATIONS MAY BE ASSIGNED OR TRANSFERRED PURSUANT TO A MERGER OR
CONSOLIDATION IN WHICH THE COMPANY IS NOT THE CONTINUING ENTITY, OR THE SALE OR
LIQUIDATION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, PROVIDED
THAT THE ASSIGNEE OR TRANSFEREE IS THE SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY AND SUCH ASSIGNEE OR TRANSFEREE ASSUMES THE
LIABILITIES, OBLIGATIONS AND DUTIES OF THE COMPANY, AS CONTAINED IN THIS
AGREEMENT, EITHER CONTRACTUALLY OR A MATTER OF LAW.  THE COMPANY FURTHER AGREES
THAT, IN THE EVENT OF A MERGER OR CONSOLIDATION IN WHICH THE COMPANY IS NOT THE
CONTINUING ENTITY OR A SALE OF ASSETS OR LIQUIDATION AS DESCRIBED IN THE
PRECEDING SENTENCE, IT SHALL TAKE WHATEVER ACTION IT LEGALLY CAN IN ORDER TO
CAUSE THE SUCCESSOR, ASSIGNEE OR TRANSFEREE TO EXPRESSLY ASSUME THE LIABILITIES,
OBLIGATIONS AND DUTIES OF THE COMPANY HEREUNDER.  NO RIGHTS OR OBLIGATIONS OF
THE EXECUTIVE UNDER THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED BY THE
EXECUTIVE OTHER THAN HIS RIGHTS WITH RESPECT TO OPTIONS THAT MAY BE TRANSFERRED
IN ACCORDANCE WITH SUBPARAGRAPH 1(I) OF THIS AGREEMENT.

5


--------------------------------------------------------------------------------



4.             AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR CANCELED ONLY BY
MUTUAL AGREEMENT OF THE PARTIES IN WRITING WITHOUT THE CONSENT OF ANY OTHER
PERSON.  SO LONG AS THE EXECUTIVE LIVES, NO PERSON, OTHER THAN THE PARTIES
HERETO, SHALL HAVE ANY RIGHTS UNDER OR INTEREST IN THIS AGREEMENT OR THE SUBJECT
MATTER HERETO EXCEPT THAT IN THE EVENT OF THE EXECUTIVE’S DISABILITY SO AS TO
RENDER HIM INCAPABLE OF SUCH ACTION, HIS LEGAL REPRESENTATIVE MAY BE SUBSTITUTED
FOR PURPOSES OF SUCH AMENDMENT.


5.             APPLICABLE LAW.  THE PROVISIONS OF THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF COLORADO, WITHOUT
REGARD TO THE CONFLICT OF LAW PROVISIONS OF ANY STATE.


6.             SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, AND THIS AGREEMENT WILL BE CONSTRUED AS
IF SUCH INVALID OR UNENFORCEABLE PROVISION WERE OMITTED (BUT ONLY TO THE EXTENT
SUCH PROVISION CANNOT BE APPROPRIATELY REFORMED OR MODIFIED).


7.             WAIVER OF BREACH.  NO WAIVER BY ANY PARTY HERETO OF A BREACH OF
ANY PROVISION OF THIS AGREEMENT BY ANY OTHER PARTY, OR OF COMPLIANCE WITH ANY
CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY,
WILL OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH BY SUCH OTHER
PARTY OR ANY SIMILAR OR DISSIMILAR PROVISIONS AND CONDITIONS AT THE SAME OR ANY
PRIOR OR SUBSEQUENT TIME.  THE FAILURE OF ANY PARTY HERETO TO TAKE ANY ACTION BY
REASON OF SUCH BREACH WILL NOT DEPRIVE SUCH PARTY OF THE RIGHT TO TAKE ACTION AT
ANY TIME WHILE SUCH BREACH CONTINUES.


8.             NOTICES.  NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DELIVERED PERSONALLY OR SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR SENT
BY FACSIMILE, OR PREPAID OVERNIGHT COURIER TO THE PARTIES AT THE FACSIMILE PHONE
NUMBERS OR ADDRESSES SET FORTH BELOW (OR SUCH OTHER ADDRESSES OR FACSIMILE
NUMBERS AS SHALL BE SPECIFIED BY THE PARTIES BY LIKE NOTICE):

to the Company:

Qwest Communications International Inc.

 

 

1801 California Street, Suite 5200

 

 

Denver, Colorado 80202

 

 

 

 

 

Attn: Chairman of the Executive Committee of the Board of Directors; and

 

 

 

 

 

General Counsel

 

 

Facsimile: (303) 296-2782

 

 

 

 

or to the Executive:

 

 

 

 

 

at the address and facsimile number maintained in the Company’s

 

 

business records

 

 

 

 

with a copy to:

 

6


--------------------------------------------------------------------------------


 

Mayer, Brown, Rowe & Maw

 

 

190 South LaSalle Street

 

 

Chicago, Illinois  60603-3441

 

 

Attention:  Herbert W. Krueger

 

 

Facsimile:  (312) 706-9122

 

 

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.  Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; or, in the case of facsimile, the date upon
which the transmitting party received confirmation of receipt by facsimile,
telephone, or otherwise; provided, however, that in no event shall any such
communications be deemed to be given later than the date they are actually
received.


9.             ARBITRATION OF DISPUTES AND REIMBURSEMENT OF LEGAL COSTS.  ANY
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT (OR THE BREACH
THEREOF) SHALL BE SETTLED BY FINAL, BINDING AND NON-APPEALABLE ARBITRATION IN
DENVER, COLORADO.  COMPANY AND EXECUTIVE SHALL USE GOOD FAITH EFFORTS TO AGREE
UPON A SINGLE ARBITRATOR.  IF COMPANY AND EXECUTIVE ARE UNABLE TO AGREE UPON A
SINGLE ARBITRATOR, THE ARBITRATION SHALL BE CONDUCTED BY THREE ARBITRATORS. 
SUBJECT TO THE FOLLOWING PROVISIONS, THE ARBITRATION SHALL BE CONDUCTED IN
ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION (THE
“ASSOCIATION”) THEN IN EFFECT.  IF THREE ARBITRATORS ARE USED, ONE OF THE
ARBITRATORS SHALL BE APPOINTED BY THE COMPANY, ONE SHALL BE APPOINTED BY THE
EXECUTIVE AND THE THIRD SHALL BE APPOINTED BY THE FIRST TWO ARBITRATORS.  IF THE
FIRST TWO ARBITRATORS CANNOT AGREE ON THE THIRD ARBITRATOR WITHIN 30 DAYS OF THE
APPOINTMENT OF THE SECOND ARBITRATOR, THEN THE THIRD ARBITRATOR SHALL BE
APPOINTED BY THE ASSOCIATION AND SHALL BE EXPERIENCED IN THE RESOLUTION OF
DISPUTES UNDER EMPLOYMENT AGREEMENTS FOR CEOS OF MAJOR CORPORATIONS.  ANY AWARD
ENTERED BY THE ARBITRATORS SHALL BE FINAL, BINDING AND NON-APPEALABLE AND
JUDGMENT MAY BE ENTERED THEREON BY EITHER PARTY IN ACCORDANCE WITH APPLICABLE
LAW IN ANY COURT OF COMPETENT JURISDICTION.  THIS ARBITRATION PROVISION SHALL BE
SPECIFICALLY ENFORCEABLE.  THE ARBITRATORS SHALL HAVE NO AUTHORITY TO MODIFY ANY
PROVISION OF THIS AGREEMENT EXCEPT AS NECESSARY TO CONSTRUE, REFORM OR MODIFY
THIS AGREEMENT TO RESOLVE A PROVISION WHICH IS INVALID OR UNENFORCEABLE.  OTHER
THAN AS SET FORTH HEREIN, THE ARBITRATORS SHALL HAVE NO AUTHORITY TO ADD TO,
DETRACT FROM, CHANGE, AMEND OR MODIFY EXISTING LAW, OR TO AWARD A REMEDY FOR A
DISPUTE INVOLVING THIS AGREEMENT OTHER THAN A BENEFIT SPECIFICALLY PROVIDED
UNDER OR BY VIRTUE OF THE AGREEMENT, UNLESS REQUIRED BY LAW.  IF THE EXECUTIVE
PREVAILS ON ANY MATERIAL ISSUE WHICH IS THE SUBJECT OF SUCH ARBITRATION OR
LAWSUIT, THE COMPANY SHALL BE RESPONSIBLE FOR ALL OF THE FEES OF THE AMERICAN
ARBITRATION ASSOCIATION AND THE ARBITRATORS AND ANY EXPENSES RELATING TO THE
CONDUCT OF THE ARBITRATION (INCLUDING THE COMPANY’S AND THE EXECUTIVE’S
REASONABLE ATTORNEYS’ FEES AND EXPENSES), WHICH FEES AND EXPENSES SHALL BE PAID
NO LATER THAN THE FIFTEENTH DAY OF THE THIRD MONTH OF THE CALENDAR YEAR
FOLLOWING THE CALENDAR YEAR IN WHICH THE ARBITRATORS RENDER A FINAL DECISION. 
OTHERWISE, EACH PARTY SHALL BE RESPONSIBLE FOR ITS OWN EXPENSES RELATING TO THE
CONDUCT OF THE ARBITRATION (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES)
AND SHALL SHARE THE FEES OF THE AMERICAN ARBITRATION ASSOCIATION EQUALLY.


10.           SURVIVORSHIP.  UPON THE EXPIRATION OR OTHER TERMINATION OF THIS
AGREEMENT, THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL
SURVIVE SUCH EXPIRATION OR OTHER TERMINATION TO THE EXTENT NECESSARY TO CARRY
OUT THE INTENTIONS OF THE PARTIES UNDER THIS AGREEMENT.


11.           ENTIRE AGREEMENT.  EXCEPT AS OTHERWISE NOTED HEREIN, THIS
AGREEMENT AND SECTION 8 OF THE EMPLOYMENT AGREEMENT CONSTITUTE THE ENTIRE
AGREEMENT BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, IF ANY, BETWEEN THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF.

7


--------------------------------------------------------------------------------



12.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


IN WITNESS WHEREOF, THE EXECUTIVE HAS HEREUNTO SET HIS HAND, AND THE COMPANY HAS
CAUSED THIS AGREEMENT TO BE EXECUTED IN ITS NAME AND ON ITS BEHALF, ALL ON THE
DAY AND YEAR FIRST ABOVE WRITTEN.

EXECUTIVE:

 

COMPANY:

 

 

 

 

 

 

 

 

 

 

 

RICHARD C. NOTEBAERT

 

QWEST COMMUNICATIONS
INTERNATIONAL INC.

 

 

 

 

/s/ Richard C. Notebaert

 

By:

 

/s/ Teresa Taylor

 

 

 

 

 

 

Teresa Taylor

 

 

 

 

 

 

 

EVP — Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Richard N. Baer

 

 

8


--------------------------------------------------------------------------------